COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Reynaldo Morales v. Travelers Indemnity Co. of Connecticut

Appellate case number:     01-21-00549-CV

Trial court case number: 2013-54065

Trial court:               165th District Court of Harris County

       Proceeding pro se, appellant, Reynaldo Morales, filed a notice of appeal on October 4,
2021 that lists no final, appealable judgment, but states “Due to lack of jurisdiction on September
27, 2021, I will appeal the Case No. DC-2013-54065.”
        According to the record, there is no appealable order or judgment signed on September 27,
2021. In fact, the final judgment in this trial court cause was signed on March 20, 2014, which
Morales appealed to this Court in appellate cause number 01-14-00429-CV. The trial court’s
judgment was affirmed. See Morales v. Travelers Indem. Co. of Conn., No. 01-14-00429-CV,
2014 WL 7340374, at *1 (Tex. App.—Houston [1st Dist.] Dec. 18, 2014, pet. denied). The record
does not appear to contain any further appealable orders. The record contains an order signed
August 20, 2018, denying entry of temporary orders, but this does not appeal to be an appealable
order, and even if it were appealable, a notice of appeal filed on October 4, 2021 is untimely filed.
Absent a final, appealable judgment, or an interlocutory order made appealable by statute, this
Court lacks jurisdiction. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 & n.12 (Tex. 2001).
       Accordingly, the Court may dismiss this appeal for lack of jurisdiction unless Morales files
a response by December 27, 2021 establishing by citation to the record and to authority that this
Court has jurisdiction.
       It is so ORDERED.


Judge’s signature: ___/s/ Richard Hightower_______
                    Acting individually  Acting for the Court


Date: __December 14, 2021______